Citation Nr: 9907285	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left eye injury, claimed as left eye twitching.

2.  Entitlement to service connection for telangiectasis, 
claimed as a skin disorder of the face.

3.  Entitlement to service connection for the residuals of a 
left elbow disorder, claimed as nerve damage to the left 
elbow and diagnosed as cubital tunnel syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from May 1971 to 
July 1974, in addition to 17 years of service with the Army 
Reserves and the Army National Guard of Utah, with periods of 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA).  He was retired effective March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, among other things, denied the claims on appeal.

A hearing was held before a Member of the Board sitting in 
Salt Lake City, Utah, in October 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

In rating decisions of April 1998 and August 1998 the RO 
denied increased ratings for a right knee disability and 
coccydynia and denied service connection for nicotine 
addiction and a lung disability.  No notice of disagreement 
with either decision has yet been received, and these issues 
are not before the Board.

The issues of entitlement to service connection will be 
discussed below, the remaining issue of new and material 
evidence to reopen a claim of service connection for a 
hearing loss disability will be discussed only in the REMAND 
section of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The residuals of a left eye injury, claimed as left eye 
twitching, are not currently shown based on the medical 
evidence submitted for the record.

3.  Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  

4.  Telangiectasis, claimed as a skin disorder of the face, 
has been identified as an inherited tendency to have small 
blood vessels.  The onset of symptoms or a superimposed skin 
disorder is not shown in service.

5.  A left elbow injury was not shown during the veteran's 
period of ACDUTRA or INACDUTRA.

6.  The evidence does not relate the current cubital tunnel 
syndrome with any in-service event or occurrence.

7.  The veteran has not submitted evidence of a medical nexus 
between a claimed injury during ACDUTRA and any current left 
elbow disorder.



CONCLUSIONS OF LAW

1.  A claim for service connection for the residuals of a 
left eye injury, claimed as left eye twitching, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(b) (1998).

2.  A claim for service connection for telangiectasis, 
claimed as a skin disorder of the face, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(b) (1998).

3.  A claim for service connection for a left elbow disorder, 
claimed as nerve damage to the left elbow and diagnosed as 
cubital tunnel syndrome, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA or for disability resulting from injury 
incurred in INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 1998).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for the Residuals of a 
Left Eye Injury, Claimed as Left Eye Twitching

A review of the veteran's active duty service medical records 
reveals no complaints, symptomatology, or findings of a left 
eye disability.  A routine July 1972 ophthalmology note shows 
a diagnosis of myopic astigmatism but made no mention of eye 
trauma.  A November 1973 examination again showed myopic 
astigmatism.  The May 1974 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
eyes, ophthalmoscopic, and ocular motility.  In addition, 
there is no indication of any inservice history a left eye 
injury.  National Guard medical records reveal that the 
veteran sought treatment in January 1975 for a two day 
history of itching and burning eyes.  Minimal exudate was 
noted and there was no history of foreign body or trauma 
noted.  The clinical impression was viral conjunctivitis and 
he was treated with Neosporin ointment and tetracaine drops.   

In December 1993, the veteran filed a claim for entitlement 
to service connection for a left eye condition and asserted 
that glass was shattered near his left eye, which caused the 
left eye to twitch.  In support of his claim, he submitted a 
letter from a fellow Reservist (with the same last name, 
although it is not clear of the familial relationship, if 
any) dated in July 1995 who related that he served with the 
veteran from May to June 1975 and had knowledge of an 
accident causing glass to be embedded in the veteran's face 
and eyes, resulting in injury to the left eye.  He opined 
that if the veteran now had an eye disorder, the injury could 
be the origin of the disorder.

In a hearing before the undersigned Member of the Board in 
October 1998, the veteran testified that he injured his eye 
in service when a glass reefer broke and cut the corner of 
his eye.  Some glass was removed and butterfly stitches 
placed on the edge of his eye.  His eye was patched and he 
was given salve.  He remarked that after a period of time the 
eye healed but he subsequently developed a twitching in the 
corner of his eye.  He denied ever having twitching in his 
eye prior to the injury or ever having another injury to his 
eye.

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has residuals of 
an in-service left eye injury, are not supported by the 
record.  In particular, the Board must point out that the 
post-service medical evidence does not indicate that he is 
currently being treated or has ever been treated for any eye 
disability.  There is simply no indication in the file that 
any left eye disorder, certainly none related to trauma, is 
currently manifested.  While the veteran has suggested that 
he has had eye twitching, which he has attributed to an eye 
injury during ACDUTRA, it must be emphasized that the medical 
evidence of record does not show that any residuals of an 
inservice eye injury are exhibited at this time.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for left eye 
injury residuals could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection is not well grounded and is therefore denied.

II.  Entitlement to Service Connection for Telangiectasis, 
Claimed as a Skin Disorder of the Face

A review of the veteran's active duty service medical records 
reveals no complaints, symptomatology, or findings of a skin 
disorder.  The May 1974 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
skin and lymphatic systems.  In addition, there is no 
indication of any inservice history of tumor, growth, cyst, 
or cancer.  Similarly, Reserve and National Guard medical 
records are negative for a skin disorder.

In a June 1995 letter, Edward G. Southwick, M.D., related 
that the veteran had multiple "telengectasias" (presumably 
should read "telangiectasia") on his face, which were due 
to chronic exposure to the sun, and an inherited tendency to 
have small blood vessels.  He remarked that the veteran would 
benefit from one of the newer laser treatments as the 
disorder was quite noticeable.  

In March 1996, the veteran filed a claim (signed in July 
1995) for telangiectasis on his forehead, ears, and cheeks.  
He asserted that he was exposed to intense sun in Vietnam, 
had performed annual training in the western deserts for 20 
years, and was stationed in Honduras on active duty for 
several months in 1989 and 1990.  He maintained that exposure 
to the sun and absence of protective clothing and sun blocks 
caused telangiectasis resulting in facial disfigurement.  

In support of his claim, the veteran submitted a statement 
from a fellow Reservist who had served with the veteran for 
15-17 years.  He indicated that there were many active duty 
periods and annual training that took place in extreme desert 
conditions and personally attested to long exposure to 
intense sun and heat.  He opined that if the veteran was 
suffering from a skin condition related to excessive exposure 
to the sun, it could be directly related to the geographical 
sites where they performed annual training and annual duty, 
almost all during the hottest months of the year.  Another 
letter from a fellow Reservist dated in July 1995 related 
that he and the veteran were exposed to intense sun during 
their time in Honduras and that many service persons suffered 
the effects of over-exposure to the sun such as dehydration 
and sun burns.  It was his opinion that the veteran's skin 
condition could be directly related to the extreme conditions 
during their tour in Honduras.

At a Travel Board hearing, the veteran testified that his 
skin disorder started after his tour of Vietnam from being 
exposed to the sun.  He self-treated with sun block because 
it was just a sunburn.  He claimed sun exposure during summer 
camp and six-months of active duty in Honduras.  The most 
recent treatment had come before he filed his claim.  A 
dermatologist told him that the skin disorder might be 
hereditary.  However, the veteran remarked that when he told 
the doctor that no other family members had it, the 
dermatologist told him it was from sun exposure.  He could 
not recall the doctor's name.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that telangiectasia was 
a result of sun exposure in service or during periods of 
ACDUTRA, are not supported by the record.  Governing 
regulations provide that congenital or developmental defects 
are not diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).  
Significantly, despite the veteran's characterization during 
the hearing, the written report from the treating 
dermatologist specifically notes that the disorder is due to 
an inherited tendency to have small blood vessels and chronic 
exposure to the sun.  Accordingly, the disorder is not a 
disability for VA purposes.

Further, the Board has also considered a precedent decision 
from VA General Counsel that, although service connection may 
not be granted for a defect, service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  In this case, active duty 
medical records, as well as Reserve and National Guard 
medical records are negative for complaints, symptomatology, 
or findings of telangiectasia during any period of service.  
In fact, there is no indication of any skin disorder until 
two years after the veteran retired from the National Guard.  
As such, there is no evidence of a superimposed disease or 
injury during service.  

Based on the evidence of record and the applicable laws and 
regulations, the Board finds that there is no evidence 
showing that telangiectasia can be attributable to the 
veteran's period of service.  As noted, telangiectasia has 
been identified as a inherited disorder and is, therefore, 
not a disability for VA purposes.  Moreover, there is no 
evidence of the onset of symptoms or signs or any 
superimposed condition resulting in additional and chronic 
disability, and, significantly, the dermatologist's statement 
did not relate any skin disability to service.  Accordingly, 
the veteran's claim for service connection for telangiectasia 
is not well grounded and is therefore denied.

III.  Entitlement to Service Connection for a Left Elbow 
Disorder, Claimed as Nerve Damage to the Left Elbow and 
Diagnosed as Cubital Tunnel Syndrome

A review of the veteran's active duty service medical records 
reveals no complaints, symptomatology, or findings of a left 
elbow disorder.  The May 1974 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
upper extremities.  In addition, there is no indication of 
any inservice history of a left elbow injury.

In a February 1992 Medical Evaluation Board examination 
report, the veteran complained of bilateral hand and forearm 
numbness.  He gave a history of injuring his hands in a fall 
from a civilian fire truck in 1983.  Physical examination 
revealed no weakness or atrophy and full active range of 
motion of the upper extremities.  There was negative Tinel's 
sign noted at both wrists and elbows, and negative Phalen's 
sign bilaterally.  An EMG and nerve conduction study in 
January 1992 purported to show no evidence of left or right 
carpal tunnel syndrome, which was thought to be a possible 
etiology of the bilateral hand numbness.  A mild left ulnar 
neuropathy across the elbow with suggestion of minimal 
conduction block was noted.  The final diagnoses included 
early left cubital tunnel syndrome, mild, etiology unclear, 
but the examiner noted that he doubted it was secondary to a 
fall.  

In July 1993, the veteran filed a claim for, among other 
things, nerve damage to the left elbow.  In December 1993, he 
claimed nerve damage to the left hand and elbow.  In a July 
1995 letter, a fellow Reservist (who had previously submitted 
a statement in support of the veteran on another claim) 
observed that he and the veteran were loading fuel line hoses 
on a flat bed trailer in 1989 while on ACDUTRA when one of 
the hoses hit the veteran in the left elbow.  He reported 
that at the time, the injury caused the veteran great pain 
and discomfort and they both thought of the situation as 
"hitting your crazy bone."  He had since learned that the 
veteran had problems with pain and numbness in his left arm.  

Basic entitlement to compensation is not warranted simply on 
the basis that the left cubital tunnel disorder was first 
diagnosed at the time of a Medical Evaluation Board 
examination in February 1992.  That evaluation does not 
indicate the onset of symptoms or of the disorder during any 
service period, and in fact the history of symptoms given by 
the veteran indicate onset before that examination.    

The Board finds that there is no evidence showing cubital 
tunnel syndrome of the left elbow that can be attributable to 
the veteran's ACDUTRA nor to injury during a period of 
INACDUTRA.  Specifically, multiple Reserve and National Guard 
medical records make no mention of any left elbow injury or 
chronic left elbow disorder.  Further, the 1992 Medical Board 
examination specifically notes that the etiology of the 
cubital tunnel syndrome was unknown and suggested that it was 
not due to trauma.  In addition, although the veteran has 
submitted a statement from a fellow Reservist to the effect 
that the veteran injured his elbow during ACDUTRA, the buddy 
statement characterized the injury as "hitting your crazy 
bone" and they both "gaffed the incident off."  This 
alleged injury was not even mentioned by the veteran in the 
1992 examination; rather, he described a civilian injury in a 
fall off a fire truck.  Finally, the medical examiner in 1992 
did not indicate, nor apparently did the veteran mention, 
that the left elbow disorder was related to ACDUTRA.

As the evidence shows that there is no confirmed medical 
evidence of a left elbow injury during ACDUTRA, that the 
characterization of the unconfirmed incident appears to be 
nothing more than an acute and transitory episode, that the 
left elbow disorder was not due to a traumatic event, and the 
examiner has not related the left elbow disorder, including 
any ulnar neuropathy,  to ACDUTRA, the Board finds that a 
chronic left elbow disorder was not present during ACDUTRA 
and that there is no competent medical evidence of a nexus 
between any left elbow disorder and service.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).



ORDER

Entitlement to service connection for the residuals of left 
eye injury, claimed as left eye twitching, is denied on the 
basis that the claim is not well grounded.

Entitlement to service connection for telangiectasis, claimed 
as a skin disorder of the face, is denied on the basis that 
the claim is not well grounded.

Entitlement to service connection for the residuals of a left 
elbow injury, claimed as nerve damage to the left elbow and 
diagnosed as cubital tunnel syndrome, is denied on the basis 
that the claim is not well grounded.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he was exposed to 
acoustic trauma during his periods of active duty service, 
ACDUTRA, and INACDUTRA and should be service connected for a 
hearing loss disability.  Historically, he filed a claim for, 
among other things, a hearing loss disability in July 1974.  
By rating decision dated in November 1974, the RO denied 
entitlement for service connection on the basis that no 
hearing loss was shown on the record.  It is apparent that he 
received notification of the November 1974 rating decision as 
he disagreed with other issues contained in that decision but 
did not disagree with the finding regarding hearing loss.  
The decision became final after one year.  In July 1993, he 
applied to reopen the claim of entitlement to service 
connection for a hearing loss disability, left ear.  In 
December 1993, he claimed a hearing loss disability as a 
result of ear infection.  

National Guard medical records reveal that the veteran self-
reported hearing loss on an October 1992 Report of Medical 
History.  The National Guard discharge examination report 
dated in October 1992 shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
20
25
15
25
35

However, the Board notes parenthetically that a hearing loss 
disability for VA purposes requires the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) to be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz to be 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test to be less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Accordingly, the only audiogram currently on file does not 
show evidence of a hearing loss disability for VA 
compensation purposes.  

However, in an October 1998 Travel Board hearing, the veteran 
testified that he first noticed a hearing loss after he 
returned from Vietnam and had a bad ear infection.  When the 
ear infection cleared, he noticed hearing loss.  He indicated 
that he continued to have recurring ear infections.  He 
described exposure to loud noises in Vietnam from small arms, 
diesel engines, and percussion grenades and was given ear 
protection but it was not adequate.  He indicated that he had 
undergone a recent VA examination and had been told that he 
had a hearing loss disability due to exposure to noise.  

While the veteran's testimony alone, even with the addition 
of the layman testimony of a fellow Reservist, essentially 
duplicates the assertions of the veteran all along and are, 
in and of themselves, insufficient to reopen his claim, he 
has asserted recent VA treatment which is sufficient to 
trigger the duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998); see also Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).
 
While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any hearing 
loss disability, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  Treatment records from the VA 
Medical Center, Salt Lake City, should be 
obtained.

2.  Then, and whether records are 
obtained or not, the veteran should be 
scheduled for an audiological examination 
and the claims file provided for review 
prior to the examination.  After 
reviewing the claims file, the examiner 
should ascertain whether the veteran has 
a current hearing loss disability.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  If defective hearing is 
found, the examiner is requested to enter 
an opinion as to the most likely etiology 
of the veteran's defective hearing.  
Specifically, it should be indicated 
whether the veteran's defective hearing 
is more likely related to noise exposure 
during active duty service, noise 
exposure during periods of ACDUTRA and/or 
INACDUTRA, occupational noise exposure 
after service, advancing age, or some 
other cause.  The examiner is 
specifically requested to resolve the 
conflict in the record regarding the 
etiology of the veteran's hearing loss 
disability.  If a determination can not 
be made without resort to speculation, 
that matter should also be set forth in 
the claims folder. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a hearing loss disability.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

No action is required of the veteran until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


